Felton, Chief Judge.
The contentions of the appellant have been decided adversely to it by the decisions of Campbell v. J. D. Jewell, Inc., 111 Ga. App. 242 (141 SE2d 326) and Campbell v. J. D. Jewell, Inc., 221 Ga. 543, 548 (2) (145 SE2d 569), which are controlling on this appeal. The trial *436court did not err in its judgment granting the appellee’s motion for a summary judgment.

Hall and Eberhardt, JJ., concur.

Argued March 6, 1967
Decided March 17, 1967.
Robinson, Thompson, Buice & Harben, B. Carl Buice, for appellant.
Arthur K. Bolton, Attorney General, George J. Hearn, III, Assistant Attorney General, Gerald H. Cohen, Deputy Assistant Attorney General, for appellee.

Judgment affirmed.